Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 205499 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 24, 2008 ENLIVEN MARKETING TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-27168 95-4102687 (state or other juris- (Commission (I.R.S. Employer diction of incorporation) File Number) (Identification No.) 205 West 39 th Street, 16 th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 201-0800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On September 24, 2008, Enliven Marketing Technologies Corporation (the Company), held a special meeting of stockholders at which the stockholders of the Company approved the proposal to adopt the Agreement and Plan of Merger by and among DG FastChannel, Inc., a Delaware corporation, DG Acquisition Corp. VI., a Delaware corporation and a wholly owned subsidiary of DG FastChannel, Inc., and the Company, dated as of May 7, 2008, as amended by Amendment No. 1 dated as of September 4, 2008 (the Merger Agreement), and the merger contemplated thereby (the Merger).
